UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1687


GURLEY E. GLENN,

                     Plaintiff - Appellant,

              v.

METECH RECYCLING, INC.; MIKE MCMORROW, Chief Financial Officer;
ANDREW MCMANUS, Chief Executive Officer, Creedmoor, N.C. Facility,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cv-00697-FL)


Submitted: November 19, 2020                                Decided: November 23, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gurley E. Glenn, Appellant Pro Se. Jason V. Federmack, JACKSON LEWIS PC, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gurley E. Glenn seeks to appeal the district court’s order dismissing his

postjudgment motion. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on August 1, 2019. Glenn filed the notice of

appeal on June 15, 2020. Because Glenn failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we deny Glenn’s motions to stay and

dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2